Citation Nr: 1004574	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  04-33 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Zachary M. Stolz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

As an initial matter, the Board notes that this appeal 
arises from a February 2003 rating decision in which the RO 
denied service connection for PTSD on the merits.  However, 
as the Veteran had been previously denied service connection 
for PTSD in a prior final rating decision, regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and 
finally denied claims).  Thus, to put this case in correct 
procedural posture, the issue on appeal has been 
recharacterized as shown above.

In an April 2007 decision, the Board denied the Veteran's 
claim of entitlement to service connection for PTSD.  
Thereafter, he filed a timely appeal of the Board's denial 
with the United States Court of Appeals for Veterans Claims 
(Court).  In October 2008, the Court vacated the Board's 
decision and remanded the matter for further consideration 
consistent with a Joint Motion for Remand (Joint Motion).

In November 2009, the Veteran testified at a video 
conference hearing over which the undersigned Acting 
Veterans Law Judge presided.  A transcript of the hearing is 
of record.

The issue of entitlement to service connection for PTSD, on 
the merits, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO in  
Nashville, Tennessee.


FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO denied 
entitlement to service connection for PTSD.  Although the 
Veteran filed a timely notice of disagreement with this 
decision, he later withdrew his appeal in writing in 
February 1997, and the September 1996 rating decision became 
final.

2.  The evidence added to the record since September 1996, 
is neither duplicative nor cumulative, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 1996 decision that denied the Veteran's 
claim of entitlement to service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the September 1996 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a) (prior 
to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide 
the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the 
claim for PTSD is being reopened; therefore, no further 
notice is required under Kent.  Accordingly, given the 
results favorable to the Veteran, further development under 
the VCAA or other law would not result in a more favorable 
outcome or be of assistance to this inquiry.

Claim to Reopen

Initially, a new regulatory definition of new and material 
evidence became effective on August 29, 2001.  See 66 Fed. 
Reg. 45620 (2001).  However, those provisions are only 
applicable to claims filed on or after August 29, 2001.  As 
the Veteran's claim to reopen his previously denied claim 
was received by the RO in January 2001, it therefore 
predates August 2001, and the new regulatory criteria are 
not applicable.

In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened. 

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

In September 1996, the RO denied service connection for 
PTSD.  Although the Veteran filed a timely notice of 
disagreement with this decision, he later withdrew his 
appeal in writing in February 1997, and the September 1996 
rating decision became final.  The Veteran then requested to 
reopen his claim of entitlement to service connection for 
PTSD in January 2001.  Based on the procedural history 
outlined above, the issue for consideration is whether new 
and material evidence has been received to reopen his claim.

The evidence of record at the time of the September 1996 
rating decision included the Veteran's statements asserting 
that he suffered from PTSD due to his service in the 
Republic of Vietnam; service treatment records; private 
medical records, to include a June 1995 private treatment 
report indicating a diagnosis of adjustment disorder with 
mixed emotional features; and a May 1996 VA examination that 
provided a provisional diagnosis of anxiety disorder, not 
otherwise specified.

The evidence added to the record since the September 1996 
rating decision included additional statements from the 
Veteran attributing PTSD to in-service stressors; numerous 
private medical treatment reports reflecting continuous 
treatment for psychological problems, as well as a 
provisional diagnosis of PTSD in August 1996; and VA 
examinations of November 2000 and June 2004, formally 
diagnosing the Veteran with PTSD. 

Of the new evidence submitted, the private medical records 
and VA examinations that diagnosed the Veteran with PTSD had 
not been previously submitted to agency decisionmakers and 
are not cumulative or redundant of other evidence of record.  
As such, that evidence is "new" under 38 C.F.R. § 3.156(a).  
Turning to whether the new information is "material," the 
Board notes that the Veteran's claim was originally denied 
because the evidence failed to establish that he had a 
current diagnosis of PTSD that meets the DSM-IV criteria.   
As the new evidence establishes a current diagnosis of PTSD 
that meets the aforementioned diagnostic criteria, the Board 
finds that the new information is neither duplicative nor 
cumulative, and is so significant that it must be considered 
in order to fairly decide the merits of the claim for 
service connection for PTSD.

Accordingly, as the evidence associated with the claims file 
is both new and material, the Veteran's claim for 
entitlement to service connection for PTSD is reopened.  The 
appeal is allowed to this extent only.

Having found that the claim should be reopened, the Board 
will address the merits of the Veteran's claim for service 
connection for PTSD in the REMAND portion of the decision 
below.  



ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for PTSD is granted.  The appeal is allowed to 
this extent only.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Joint Motion found that the issue of entitlement to 
service connection for PTSD should be remanded because the 
Board did not adequately address and discuss whether the 
duties to notify and assist the Veteran under the VCAA had 
been satisfied.  Specifically, the Joint Motion indicated 
that further discussion was required on whether VA assisted 
or attempted to assist the Veteran in searching for unit 
records and morning reports via a search of the United 
States Army and Joint Services Records Research Center 
(JSRRC) or whether he was informed that he could submit 
buddy statements to aid in the corroboration of his 
stressors, citing Sizemore v. Principi, 18 Vet. App. 264, 
274 (2004).  

In reviewing the evidence of record, it appears that the 
Veteran was sent notice letters regarding his claim in 
August 2002 and January 2003.  Additionally, in June 2003 
and May 2005, he was informed of the three elements required 
to substantiate a claim for service-connection for PTSD.  
However, these notice letters did not inform him that he 
could submit buddy statements to assist in the corroboration 
of his stressors.  See Sizemore, 18 Vet. App. at 274 (citing 
38 C.F.R. § 3.103(c)(2) (1995), which provides "that VA 
hearing officer must, inter alia, suggest submission of 
evidence that claimant 'may have overlooked and [that] would 
be of advantage to the claimant's position.')"

In accordance with the Joint Motion, the Board finds that 
additional efforts are needed to comply with VA's duty to 
assist under the VCAA.  Specifically, the Veteran must be 
provided with adequate notice that addresses the 
requirements for establishing service connection for PTSD, 
as well as the types of evidence (including buddy 
statements) that may be sufficient for corroborating an in-
service stressor.  See Kent, 20 Vet. App. at 12 (observing 
that incomplete information can render a VCAA notice letter 
inadequate).

Next, the Board notes that the Veteran claims to have 
witnessed certain stressful events during active service 
that caused his currently diagnosed PTSD.  For example, he 
identified having been subjected to enemy fire near the 
Vietnamese city of Gia Nghia between May 1965 and September 
1965.  In this regard, his service in the Republic of 
Vietnam is confirmed by service personnel records, which 
indicated that he served in Vietnam from May 1965 to May 
1966, and that he participated in the Vietnam Counter 
Offensive, as well as the Vietnam Defense Campaign.  
According to the Veteran's statements and testimony, he 
served with Advisory Team 24, which was attached to the 
Military Assistance Command Vietnam (MACV).  His service 
with the MACV is also well-documented in his service 
personnel records.  

However, although personnel and service medical records have 
been obtained, unit histories from May 1965 to September 
1965 have not been requested.  To that end, the RO should 
also attempt to verify the Veteran's alleged stressor 
through all available sources, such as research of unit 
histories and contacting the JSRRC.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (corroboration of every 
detail of a stressor under such circumstances, such as the 
claimant's own person involvement during mortar attacks on 
the Veteran's unit, is not necessary); see also Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (independent evidence of the 
occurrence of a stressful event implies the Veteran's 
personal exposure).  To this end, documentation of VA's 
attempts to verify the Veteran's claimed stressor should be 
included in the claims file.  

In addition, according to a November 2003 private treatment 
report, the Veteran indicated that he was in receipt of 
Social Security Administration disability benefits.  
Accordingly, because it appears that there may be additional 
outstanding records that may contain information pertinent 
to the Veteran's claim, the Board finds that efforts to 
obtain those records should be made on remand.  38 C.F.R. § 
3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall provide the Veteran with 
a notice letter regarding his claim for 
entitlement to service connection for PTSD 
that complies with the notification 
requirements of the VCAA.  Such letter 
should specifically advise the Veteran of 
the information and evidence needed to 
substantiate his claim, as well as the 
types of evidence (including buddy 
statements) that may be sufficient for 
corroborating an in-service stressor.  

2.  The RO shall obtain records from the 
Social Security Administration, including 
the medical evidence used to determine 
disability eligibility.  Any negative 
search result should be noted in the 
record.  

3.  The RO should attempt to verify with 
the JSRRC the Veteran's identified stressor 
of enemy fire while serving with Advisory 
Team 24 of the MACV near Gia Nghia, 
Vietnam, and obtain unit histories for the 
months of May 1965 to September 1967.  
Documentation of VA's attempts to verify 
the Veteran's claimed stressor should be 
included in the claims file.  

4.  If it is determined that any of the 
Veteran's stressors are verified, the RO 
should schedule the Veteran for a VA 
psychiatric examination in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric disorders 
which may be present, to include PTSD.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available for 
review in conjunction with the examination.  
Any further indicated tests and studies to 
include psychological studies are to be 
conducted.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether any identified stressor found to be 
established by the record is sufficient to 
produce the Veteran's PTSD; and whether 
there is a link between the current 
symptomatology and his period of active 
service.

Any opinions expressed by the examiner must 
be accompanied by a complete rationale. 

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to 
the Board, following applicable appellate procedure.  The 
Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


